department of the treasury internal_revenue_service washington d c contact person id number ---- telephone number -------------- tax exempt and government entities date date number release date se t eo ra t uil legend a b c d e f g h t w x y z aa bb cc dd ee ff hh mm oo qq dear ------------------ sec_4941 of the internal_revenue_code this is in response to your letter dated date requesting rulings under facts b created two trusts called dd and ee both trusts provide for e f and their x is exempt from federal_income_tax under sec_501 of the code and is a the father of e and f created a_trust called cc the dispositive terms of cc are classified as a private_foundation under sec_509 of the code x was founded in hh with significant substantially equal contributions from a and his brother b a and b are now deceased c who is now deceased was the cousin of a and b c created a testamentary_trust identified as aa which provided for a present beneficial_interest on behalf of two nieces e and f upon the death of either niece the trustee pays the principal and any undistributed_income to the surviving niece’s trust fund upon the death of both nieces the balance of the trust estate will be distributed to x d who is now deceased was also a cousin of a and b d created a testamentary_trust known as bb which is very similar to aa’s dispositive provisions except upon either niece’s death the remaining principal of the particular trust is transferred to the niece’s living descendants if e or f does not have living descendants the balance of the trust is distributed to x similar to those of bb except upon e or f’s death the remaining principal is distributed to such daughter’s living issue-- per stirpes if such daughter has no issue-- then to a’s living issue-- per stirpes if a does not have any issue-- then to x issues upon b b’s sisters in the case of ee a e and f’s death the remaining principal of the trust is paid and distributed to a’s issue-- per stirpes or if there are no issue-- to x collectively known as ff for the benefit of e f e’s and f’s descendants except for aa and then x in each situation the trustee s is given broad investment and discretionary power to distribute income and principal for the benefit of any beneficiary of the trust therefore e and f have a present beneficial_interest while x has a contingent_remainder interest y and z believing the trustees were not distributing sufficient amounts pursuant to the terms of the two trusts f requested the trustees to make larger distributions from the trusts the trustees acceded to most of the requests not receiving similar requests from e during the same period the trustees began distributing larger sums to e but not as much as was distributed to f f continually demanded for greater periodic distributions that led to conflicts with the trustees appropriate state court having jurisdiction over the two trusts after protracted mediation of the disputes the parties reached a settlement agreement the terms of the settlement agreement included the following cash distributions to f distributions of t stock to e having a value that equalized the earlier larger distributions to f periodic cash distributions to e and f until y and z terminated payment of trustee and professional fees fifty-five percent of the remaining trust assets of y and z to be distributed in equal shares to e and f the remainder of the y and z assets to be distributed to x and the child born to e and certain disputes arose between the beneficiaries and trustees of two similar trusts as stated above a b c and d created five trusts aa bb cc dd and ee the trustees of y and z represented by separate counsel petitioned the adopted by third persons is neither a contingent future current beneficiary nor a contingent_remainder beneficiary of y or z and the child has no interest of any type in y or z f expressed similar concerns with respect to ff in light of similar factual situations and under threat of additional protracted court proceedings the trustees and beneficiaries entered into negotiations in an effort to resolve their differences x states if substantial additional distributions are made to e and f during their lifetimes the trusts will likely be exhausted prior to e and f’s deaths and there may be no assets left for the benefit of the remainder beneficiaries x states the grantors’ intent in creating their respective trusts was a to support e and f during their lifetimes b to provide funds for e and f’s surviving children or c in default of such children to benefit x remainder beneficiaries of the trusts additionally e and f have substantial personal estates by reason of the termination and distribution of y and z in light of such changes x states the intent of a b c and d will be served by terminating and distributing ff currently among e f and x accordingly the parties reached a settlement agreement settlement agreement in qq the settlement agreement was approved by the court having jurisdiction over ff the settlement agreement’s provisions are similar to the earlier settlement agreement and include the following terms e and f have reached their middle years and do not have children who qualify a sec_1 payment of trustee and professional fees and unpaid administrative expenses fifty-five percent of the remaining trusts’ assets of each trust to be distributed in equal shares to e and f the remainder of the trusts’ assets to be distributed to x e will provide in her estate plan for any child or children born to or adopted by her and who survive her at least twenty-five percent of the net estate f will provide in her estate plan for any child or children born to or adopted by her and who survive her at least fifty percent of the net estate ruling requested trustee of dd and ee collectively request the following rulings g as the trustee of aa bb and cc h as the trustee of bb and cc and w as the with respect to g in his capacity of foundation_manager of x the proposed termination of aa bb and cc and distribution of aa bb and cc assets as provided in the settlement agreement does not constitute an act of self-dealing described in sec_4941 of the code with respect to e and f the proposed termination of ff and distribution of ffs’ assets as provided in the settlement agreement does not constitute an act of self-dealing described in sec_4941 of the code law sec_4941 of the code imposes certain excise_taxes on direct and indirect acts of self-dealing between a disqualified_person and a private_foundation and also imposes a separate excise_tax on the participation by any foundation_manager in an act of self-dealing between a disqualified_person and a private_foundation knowing it is such an act unless such participation is not willful and is due to reasonable_cause sec_4941 of the code imposes an initial tax of of the amount_involved with respect to the act of self-dealing for each year in the taxable_period if the act of self- dealing is not corrected within the taxable_period then sec_4941 imposes a second tier excise_tax equal to of the amount_involved sec_4941 and sec_4941 of the code impose excise_taxes on a foundation_manager who participates in an act of self-dealing between the private_foundation and a disqualified_person where the foundation_manager knows such act is an act of self-dealing under sec_4941 the initial tax i sec_2 of the amount_involved the maximum amount of tax imposed by sec_4941 is capped at dollar_figure for each disqualified_person sec_4941 provides that in any case in which a tax is imposed on a foundation_manager under sec_4941 a second_tier_tax equal to of the amount_involved is imposed if a foundation_manager refused to agree to part or all of the correction of the self-dealing transaction the tax under sec_4941 is also capped at dollar_figure for each foundation_manager transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation foundation_manager member_of_the_family of a substantial_contributor to the foundation sec_53_4941_d_-1 of the foundation and similar excise_taxes regulations provides that for purposes of sec_4941 of the code the term self-dealing includes any direct or indirect transaction described in sec_53_4941_d_-1 of the regulations sec_4941 of the code defines the term self-dealing to include the sec_4946 of the code defines a disqualified_person to include a sec_4946 of the code defines a disqualified_person to include a sec_53_4941_d_-1 of the regulations provides that the term indirect self- dealing shall not include a transaction with respect to a private foundation’s interest or expectancy in property whether or not encumbered held by an estate or revocable_trust including a_trust which has become irrevocable on a grantor’s death regardless of when title to the property vests under local law if i the administrator or executor of an estate or trustee of a revocable_trust either a possesses a power of sale with respect to the property b has the power to reallocate the property to another beneficiary or c is required to sell the property under the terms of any option subject_to which the property was acquired by the estate or revocable_trust ii such transaction is approved by the probate_court having jurisdiction over the estate or by another court having jurisdiction over the estate_or_trust or over the private_foundation iii iv such transaction occurs before the estate is considered terminated for federal_income_tax purposes pursuant to paragraph a of sec_1_641 b - of this chapter or in the case of a revocable_trust before it is considered subject_to code sec_4947 the estate_or_trust receives an amount which equals or exceeds the fair_market_value of the foundation’s interest or expectancy in such property at the time of the transaction taking into account the terms of any option subject_to which the property was acquired by the estate_or_trust and v with respect to transactions occurring after date the transaction either a results in the foundation receiving an interest or expectancy at least as liquid as the one it gave up out of its exempt purposes or b results in the foundation receiving an asset related to the active carrying c is required under the terms of any option which is binding on the estate_or_trust analysis sec_53_4946-1 of the regulations defines member_of_the_family for g is a foundation_manager of x and is therefore a disqualified_person within the e and f nieces of c and d are disqualified persons with respect to x they are sec_4941 of the code defines the term self-dealing to include any direct purposes of sec_4946 of the code to include a lineal descendant the children of a a substantial_contributor to x since e and f are lineal_descendants of a under sec_53_4946-1 of the regulations they would be included as members of the family under sec_4946 of the code meaning of sec_4946 of the code or indirect sale_or_exchange or leasing of property between a private_foundation and a disqualified_person or any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation however sec_53_4941_d_-1 of the regulations provides a transaction with respect to a private foundation’s interest or expectancy in property held by an estate does not constitute indirect self-dealing if five specific conditions are met based on your representations the settlement agreement satisfies each of the five conditions as explained below accordingly its implementation will not result in indirect self-dealing under sec_4941 of the code f including the purpose of simply augmenting their estates therefore x has a mere unvested contingent future_interest in ff which could be defeated either by the trustees’ complete distribution of all of ff’s assets to e and or f or the adoption of a child by e or f first the trustees of ff have complete discretion in making distributions to e and or second the settlement agreement which includes provisions regarding the distribution of the assets among the respective beneficiaries of ff has been approved by the court having jurisdiction over ff third the settlement agreement has been executed before ff is subject_to section fourth ff is receiving an amount that equals or exceeds the fair_market_value of of the code which requires all unexpired interests in a non-exempt trust to be devoted to one or more purposes described under sec_170 of the code in this situation sec_4947 does not apply to any of the trusts because the unexpired interests in the trusts are not devoted to purposes described in sec_170 of the code x’s interest or expectancy in ff because the trustees have complete discretion in making distributions to e f and their descendants x’s contingent_interest could be zero therefore x has a mere unvested contingent future_interest in ff which could be defeated however through arm’s-length negotiations all parties agreed x’s distributions would equal ------ of ff’s total assets therefore ff will receive a distribution of equal or greater than x’s expectancy which could have been zero fifth by executing the settlement agreement x will receive an interest that is at least as liquid as the interest it is giving up prior to the settlement agreement x would be receiving only a contingent_remainder interest in the trusts the amount x would receive is uncertain the settlement agreement eliminates the uncertainty or illiquidity and replaces it with cash and readily saleable publicly_traded_securities d e of the code accordingly there is no basis for finding any self-dealing under section based on the facts and information submitted and the representations made we conclusion conclude as follows with respect to g in his capacity of foundation_manager of x the proposed termination of aa bb and cc and distribution of aa bb and cc assets as provided in the settlement agreements does not constitute an act of self- dealing described in sec_4941 of the code with respect to e and f the proposed termination of ff and distribution of ffs’ assets as provided in the settlement agreements does not constitute an act of self-dealing described in sec_4941 of the code pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative you should keep a copy of this letter in your permanent records this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described if you have any questions about this ruling please contact the person whose name this ruling is directed only to the organizations that requested them section and telephone number are shown in the heading of this letter k of the code provides that they may not be used or cited as precedent debra j kawecki manager eo technical technical group debra j kawecki sincerely yours
